DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Electrically conducting member (not sure of this structure, para. [0013]) in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Tubular member (cylindrically shaped member, para. [0016]) in claims 1-8.
First member (not sure of this structure, para. [0018]) in claims 1-8.
Second member (not sure of this structure, para. [0018]) in claims 1-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “electrically conducting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitations “first member” and “second member” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.”  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,151,203 to Shamouilian in view of US 2013/0286531 to Shiraiwa.
Claim 1: Shamouilian discloses a sample holder, comprising: an insulating base body (72 [chuck body], Fig. 3) in plate form (see Fig. 3); an electrically conducting member (76b [second stainless steel connector element]) disposed on a lower face of the insulating base body (lower of 72); a lead pin (78 [second connector member]) joined to the electrically conducting member (76b) so as to extend downwardly from the insulating base body (72, see Fig. 3); a first member (83 [resilient insulator]) which is located in an interior of a cooling plate and covers a junction between the electrically conducting member (76b) and the lead pin (78, see Fig. 3, col. 9, lines 15-30), the first member being in a gel form (see col. 9, lines 15-25, where a silicone thermally conductive filler is interpreted as a gel form);
However Shamouilian does not disclose a tubular member joined to the lower face of the insulating base body so as to surround the lead pin; the first member located in an interior of the tubular member; and a second member which covers the first member and is filled in the interior.
Shiraiwa discloses a tubular member (62 [first tubular portion], Fig. 1A-1B) joined to the lower face of the insulating base body (lower face of 30 [esc attraction plate]) so as to surround the lead pin (54 [power supply terminal], see Fig. 1B); the first member (70 [insulator]) located in an interior of the tubular member (62); and a second member (20 [adhesive layer]) which covers the first member (70) and is filled in the interior (see para. [0053]). Shiraiwa discloses this for the purpose of forming a triple layer insulating structure that surrounds the power supply terminal (para. [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tubular member, second member, and configuration with first member as taught by Shiraiwa with motivation to form a triple layer insulating structure that surrounds the power supply terminal.
Claim 4: The apparatus of Shamouilian in view of Shiraiwa discloses wherein the lead pin (78, Fig. 3, Shamouilian) comprises a first portion (upper portion of 78, Shamouilian, or upper portion of 54, Fig. 1B, Shiraiwa) located in the interior of the tubular member, and a second portion (bottom portion of 78, Shamouilian, or bottom of 54, Fig. 1B, Shiraiwa) located outside the tubular member (62), and the first portion (upper portion of 78 or 54) comprises a third portion (middle potion or 78 or 54) which is thinner than the second portion (bottom portion or 78 or 54).
Claim 5: The apparatus of Shamouilian in view of Shiraiwa discloses wherein the lead pin (78, Fig. 3, Shamouilian) appears to be wider at the junction with the electrically conducting member (76b) than at the third portion (middle portion of 78, see Fig. 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Shiraiwa as applied to claims 1, 4, 5 above, and further in view of US 2006/0037857 to Natsuhara.
Claim 3: The apparatus of Shamouilian in view of Shiraiwa does not disclose wherein the first member is tapered off in a direction away from the lower face when viewed from a section perpendicular to the lower face.
Natsuhara discloses wherein a first member (13 [glass], Fig. 7) is tapered off in a direction away from the lower face (lower face of 3 [body base]) when viewed from a section perpendicular to the lower face (see Fig. 7), for the purpose of forming a meniscus to obtain high airtightness at the bonding between two components (para. [0127]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration shape of the first member with the taper one taught by Natsuhara with motivation to form a meniscus to obtain high airtightness at the bonding between two components.
Claims 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,151,203 to Shamouilian in view of US 2013/0286531 to Shiraiwa, and further in view of US 5,886,863 to Nagasaki.
Claim 2: Shamouilian discloses a sample holder, comprising: an insulating base body (72 [chuck body], Fig. 3) in plate form (see Fig. 3); an electrically conducting member (76b [second stainless steel connector element]) disposed on a lower face of the insulating base body (lower of 72); a lead pin (78 [second connector member]) joined to the electrically conducting member (76b) so as to extend downwardly from the insulating base body (72, see Fig. 3); a first member (83 [resilient insulator]) which is located in an interior of a cooling plate and covers a junction between the electrically conducting member (76b) and the lead pin (78, see Fig. 3, col. 9, lines 15-30), the first member being in a gel form (see col. 9, lines 15-25, where a silicone thermally conductive filler is interpreted as a gel form);
However Shamouilian does not disclose a tubular member joined to the lower face of the insulating base body so as to surround the lead pin; the first member located in an interior of the tubular member; and a second member which covers the first member and is filled in the interior; the first member having a smaller elastic modulus than the second member.
Shiraiwa discloses a tubular member (62 [first tubular portion], Fig. 1A-1B) joined to the lower face of the insulating base body (lower face of 30 [esc attraction plate]) so as to surround the lead pin (54 [power supply terminal], see Fig. 1B); the first member (70 [insulator]) located in an interior of the tubular member (62); and a second member (20 [adhesive layer]) which covers the first member (70) and is filled in the interior (see para. [0053]). Shiraiwa discloses this for the purpose of forming a triple layer insulating structure that surrounds the power supply terminal (para. [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tubular member, second member, and configuration with first member as taught by Shiraiwa with motivation to form a triple layer insulating structure that surrounds the power supply terminal.
Nagasaki discloses a first member (14, Fig. 3) having a smaller elastic modulus than a second member (18, see col. 10, lines 8-10 where 14 can be a silicone adhesive which would necessarily have a smaller elastic modulus than 18 which can be an epoxy adhesive, col. 9, lines 25-30) for the purpose of having excellent plasma resistance (col. 9, lines 25-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements of Shamouilian in view of Shiraiwa with that of Nagasaki with motivation to have excellent plasma resistance.
Claim 7: The apparatus of Shamouilian in view of Shiraiwa, Nagasaki discloses wherein the lead pin (78, Fig. 3, Shamouilian) comprises a first portion (upper portion of 78, Shamouilian, or upper portion of 54, Fig. 1B, Shiraiwa) located in the interior of the tubular member, and a second portion (bottom portion of 78, Shamouilian, or bottom of 54, Fig. 1B, Shiraiwa) located outside the tubular member (62), and the first portion (upper portion of 78 or 54) comprises a third portion (middle potion or 78 or 54) which is thinner than the second portion (bottom portion or 78 or 54).
Claim 8: The apparatus of Shamouilian in view of Shiraiwa, Nagasaki discloses wherein the lead pin (78, Fig. 3, Shamouilian) appears to be wider at the junction with the electrically conducting member (76b) than at the third portion (middle portion of 78, see Fig. 3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Shiraiwa, Nagasaki as applied to claims 2, 7, 8 above, and further in view of US 2006/0037857 to Natsuhara.
Claim 6: The apparatus of Shamouilian in view of Shiraiwa does not disclose wherein the first member is tapered off in a direction away from the lower face when viewed from a section perpendicular to the lower face.
Natsuhara discloses wherein a first member (13 [glass], Fig. 7) is tapered off in a direction away from the lower face (lower face of 3 [body base]) when viewed from a section perpendicular to the lower face (see Fig. 7), for the purpose of forming a meniscus to obtain high airtightness at the bonding between two components (para. [0127]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration shape of the first member with the taper one taught by Natsuhara with motivation to form a meniscus to obtain high airtightness at the bonding between two components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718